DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Applicant’s response filed 12/13/21 in reply to the OA of 9/16/21.
3. Claim 1 is amended, claims 2 and 3 are canceled and new claim 7 has been added. Claims 1and 4-7 are pending and claims 1 and 7 are the independent claims.
Response to Arguments
4. Applicant’s arguments, have been fully considered and are persuasive.  In view of the amendments to claims, the previous rejection has been withdrawn. 
Allowance and reasons for allowance
5. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 1:
A gas sensor module comprising:
wherein a product of the charge current and a charge time is equal to or greater than a product of the drive current and a drive time, and the drive time is 1 ms or less.

Claim 7:
A gas sensor module comprising:
wherein the duty cycle of the drive current is 10% or less.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art
6. Camargo et al. (US 20160231244) in view of Hamada et al. (US 20120299642) disclose a gas sensor module comprising an IR LED diode, a quantum IR sensor, and a drive circuit but fail to disclose wherein a product of the charge current and a charge time is equal to or greater than a product of the drive current and a drive time, and the drive time is 1 ms or less or that wherein the duty cycle of the drive current is 10% or less.
In the instant invention, the product of the charge current and a charge time is equal to or greater than a product of the drive current and the drive time and the drive time is 1 ms or less, in order to achieve low power consumption for the gas sensor module while reducing the load on the power source. Similarly having the duty cycle of the drive current be 10% or less reduces the load on the power source.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884